 



SECOND AMENDMENT

 

TO

 

INTELLINETICS, INC. 2015 EQUITY INCENTIVE PLAN

 

This Second Amendment to Intellinetics, Inc. 2015 Equity Incentive Plan (this
“Amendment”) is made by Intellinetics, Inc., a Nevada corporation (the
“Company”), as of February 19, 2018. Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to them in the Plan
(as defined below).

 

WHEREAS, the Board of Directors (the “Board”) and the shareholders of the
Company previously adopted and approved the Intellinetics, Inc. 2015 Equity
Incentive Plan, as amended by the First Amendment on September 25, 2017 (the
“Plan”);

 

WHEREAS, pursuant to Section 4.1 of the Plan, a total of 2,500,000 shares of the
common stock, par value $0.001 per share, of the Company (the “Common Stock”)
have been reserved for issuance under the Plan, subject to adjustment as set
forth in Section 11 of the Plan;

 

WHEREAS, the Company desires to increase the total number of shares of Common
Stock issuable under the Plan to from 2,500,000 shares to 3,500,000 shares,
including shares previously issued thereunder;

 

WHEREAS, the Company desires to increase the total number of shares of Common
Stock for which Incentive Stock Options may be granted from 2,500,000 shares to
3,500,000 shares;

 

WHEREAS, Section 13 of the Plan permits the Board to amend the Plan from time to
time, subject only to certain limitations specified therein;

 

NOW, THEREFORE, the Board has amended the Plan as follows, subject to approval
by the stockholders of the Company:

 

1. Section 4.1 of the Plan is hereby amended and restated in its entirety to
read as follows:

 

4.1 Subject to adjustment in accordance with Section 11, a total of Three
Million Five Hundred Thousand (3,500,000) shares of Common Stock shall be
available for the grant of Awards under the Plan. No more than Three Million
Five Hundred Thousand (3,500,000) shares of Common Stock may be granted as
Incentive Stock Options. Additionally, a Director may not be granted Awards
covering more than One Million Two Hundred Fifty Thousand (1,250,000) shares of
Common Stock in any year. Any shares of Common Stock granted in connection with
Awards shall be counted against this limit as one (1) share for every one (1)
share of Common Stock granted in connection with such Award. During the terms of
the Awards, the Company shall keep available at all times the number of shares
of Common Stock required to satisfy such Awards

 

   

 



 

2. Except as modified by this Amendment, all the terms and provisions of the
Plan shall continue in full force and effect.

 

[Signatures appear on the following page]

 

 2 

 

 

IN WITNESS WHEREOF, the Company has executed this Second Amendment to the
Intellinetics, Inc. 2015 Equity Incentive Plan as of February 19, 2018.

 

  INTELLINETICS, INC.         By: /s/ Joseph D. Spain   Name: Joseph D. Spain  
Title: Chief Financial Officer



 



   

 